Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-20 have been examined in this application. This communication is the first action on the merits. 
Drawings
3.	The drawings filed on 9/17/2020 are acceptable for examination proceedings.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 11 is a computer system for facilitating anonymous and automated communication comprising: a processor; a memory; however, the specification does not clearly define what the memory is, or how it is differentiated from the memory which are disclosed in the specification, therefore, the broadest reasonable interpretation of the claim is that the memory could include transitory signals, which are non-statutory subject matter. 
The Examiner further notes that PG Pub: 2021/0131693 of the current case discuss at Para. [0048], and [0049] regarding the memory, however, this paragraph also fails to define the memory as a statutory medium as it provides only examples.
	Claims 12-20 are rejected under 35 U.S.C. 101 due to their dependency over the claim 11.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-2, 4, 11-12, and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Vass (US PG Pub: 2012/0232702).
8.	Regarding claim 1, Vass discloses:
	A computer-implemented method for conditioning an interior area comprising (e.g., A computer/controller (computer) 40 may enable or be a part of a portion or a whole of the setpoint optimization for air handling units system and approach disclosed herein. Computer 40 may incorporate one or more inputs, a processor, a user interface with a keyboard and display, a memory, external connections such as an internet, one or more outputs, and so forth. Computer 40 may be utilized or associated with virtually any item shown in and/or pertinent to FIGS. 1-21 and the present disclosure) (Para. [0040]): retrieving environmental conditions regarding the interior area (e.g., A temperature sensor 156c and a humidity sensor 156d may be situated in the return air (RA) duct to detect air temperature and relative humidity of the return air. A temperature sensor 157a, humidity sensor 157b, and pressure sensor 157c may be situated at an entry of an outdoor air (OA) duct to detect air temperature and relative humidity of the outdoor air that might enter the AHU 150 system) (Para. [0046]),
	wherein the environmental conditions include temperature, humidity (e.g., A temperature sensor 156c and a humidity sensor 156d may be situated in the return air (RA) duct to detect air temperature and relative humidity of the return air. A temperature sensor 157a, humidity sensor 
	retrieving outdoor environmental conditions (e.g., A temperature sensor 157a, humidity sensor 157b, and pressure sensor 157c may be situated at an entry of an outdoor air (OA) duct to detect air temperature and relative humidity of the outdoor air that might enter the AHU 150 system) (Para. [0046]);
	generating a field of environmental conditions at a plurality of points within the interior area  (e.g., An AHU optimization approach may incorporate the following which may be indicated as part of the AHU control strategy. The area for setpoint optimization may be defined. First, a PMV setpoint may be chosen. Geographical location, season, occupants' adjustment (e.g., PMV offset) and the like may be considered. Second, a zone air properties target area may be found. The PMV space may be computed. Points (e.g., combinations of air temperature, air relative humidity and/or air speed) satisfying the PMV setpoint may be located. Third, the supply air properties target area may be computed. The zone air properties target area may be transformed into the supply air properties target area. Items considered in the computation may incorporate a supply air temperature reset, a supply air humidity reset, building dynamics, occupancy, weather, weather forecast and so on) (Para. [0056]);
	calculating a thermal comfort of the user to determine a predicted mean vote (e.g., The present disclosure may make use of a thermal comfort level index such as the PMV (predicted 
	and operating a heating, ventilation, and air conditioning system based on the calculated thermal comfort  (e.g., Assuming a standard AHU 150 configuration, the variables that may be controlled consist of an outdoor air portion, supply air temperature, supply air relative humidity and supply air flow speed. A PI (proportional integral) controller may be sufficient to control a system. A task may be to define (better) setpoints) (Para. [0043]).  
9.	Regarding claim 2, Vass discloses:
	The computer-implemented method of claim 1, further comprising: retrieving usage information regarding the interior area (e.g., A CO2 sensor 156a may be placed in zone 155 and/or in a return air duct for determining an amount of CO2 in the zone or return air, respectively. A CO2 sensor 156a output signal may go to mechanism 162 which may provide 
10.	Regarding claim 4, Vass discloses:
	The computer-implemented method of claim 1, further comprising: receiving feedback from the user regarding the user's comfort level; and operating the heating, ventilation, and air conditioning system based on the feedback (The method of claim 17, wherein selecting a thermal comfort level index setpoint comprises inputs concerning a geographical location, a climate season, and/or one or more occupant's adjustments, if any) (Claim 18).  
11.	Regarding claim 11-12, Claim 11-12 recites a computer system that implement the method of claim 1-2, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1-2 also applies to claim 11-12. Vass further disclose a computer system for facilitating anonymous and automated communication comprising: a processor; a memory; computer program instructions configured to cause the processor to perform the following method (e.g., A computer/controller (computer) 40 may enable or be a part of a portion or a whole of the setpoint optimization for air handling units system and approach disclosed herein. Computer 40 may incorporate one or more inputs, a processor, a user interface with a keyboard and display, a memory, external connections such as an internet, one or more outputs, and so forth. Computer 40 may be utilized or associated with virtually any item shown in and/or pertinent to FIGS. 1-21 and the present disclosure) (Para. [0040]).
12.	Regarding claim 14, as to claim 14, applicant is directed to the citation for claim 4, above.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 3, 7-8, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vass (US PG Pub: 2010/0168922) in view of Nouvel (US PG Pub: 2013/0048263).
14.	Regarding claim 3, Vass teaches the computer-implemented method of claim 2 but does not specifically teach further comprising estimating clothing insulation of a user based on the outdoor environmental conditions and the usage information.  
	Nouvel further comprising estimating clothing insulation of a user based on the outdoor environmental conditions and the usage information  (e.g., To this end, the control method uses values of the parameters specific to an occupant, the metabolic rate (met) and the clothing (clo), which are initialized on the basis of predefined hypotheses. These initial values may depend on the season, the type of activity in the room, the habits of the occupants, etc. However, according to the concept of the invention, at least one of the parameters specific to an occupant is modified, corrected, if the occupant indicates, by actuating a button of the MMI, that their real thermal sensation is departing from the neutral value aimed at) (As per Para. [0003], and the clothing (clo), which represents the thermal insulation of the clothes (1 clo=0.155 K. m.sup.2/W)) (Para. [0037]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Vass and Nouvel before 
15.	Regarding claim 7, Vass teaches the computer-implemented method of claim 1 but does not specifically teach wherein: calculating the thermal comfort of the user comprises using a Fanger equation to calculate the predicted mean vote.  
	Nouvel teaches wherein: calculating the thermal comfort of the user comprises using a Fanger equation to calculate the predicted mean vote (e.g., Referring to FIG. 3, it can be seen that the PMV values calculated by the Fanger equation at an identical temperature decreases as the air circulation increases, and increases as the air circulation decreases. For a room ambient, a man feels hot as the PMV value rises toward +3, feels cold as the PMV values drops toward -3, and feels comfortable at around zero) (Col. 4, Ln. 44-50) .   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Vass and Nouvel before him/her, to modify the teachings of Vass to include the Fanger equation teaching of Nouvel in order to quantifying the sense of comfort (Bu: Col. 1, Ln. 21-22).
16.	Regarding claim 8, the combination of Vass and Nouvel teaches the computer-implemented method of claim 7, wherein Vass further teaches the predicted mean vote is on a continuous scale ranging from -3 to 3, wherein a value of -3 indicates a cold thermal condition and a value of 3 indicates a warm thermal condition (e.g., The PMV may be regarded as one kind of an example thermal comfort index for enumerating comfort levels. Various amounts or degrees of zone comfort may be measured and labeled in accordance by an index quantitatively or qualitatively. Such an index may be regarded as thermal index, thermal comfort index, a comfort index or another type of index. The present disclosure is not necessarily linked to any 
17.	Regarding claim 13, as to claim 13, applicant is directed to the citation for claim 3, above.
18.	Regarding claim 17-18, as to claim 17-18, applicant is directed to the citation for claim 7-8, respectively, above.
19.	Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vass (US PG Pub: 2010/0168922) in view of Karimi (US PG Pub: 2014/0277765).
20.	Regarding claim 5, Vass teaches the computer-implemented method of claim 4 but does not specifically teach further comprising: storing the feedback in a thermal profile associated with the user.   
	Karimi further comprising: storing the feedback in a thermal profile associated with the user (receives and stores reports at different times from a user, each report providing information concerning how the user perceives the comfort level of the user's environment at the time the user supplies the information) (Claim 13).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Vass and Karimi before him/her, to modify the teachings of Vass to include the user feedback storing teaching of Karimi in order to determine and generate such control information based on the information concerning how a user perceives the comfort level of the user's environment at the different times the user supplies the information (Karimi: Para. [0021]).
	Regarding claim 6, the combination of Vass and Karimi teaches the computer-implemented method of claim 5, wherein Karimi further teaches calculating the thermal comfort of the user comprises using the thermal profile to calculate the thermal comfort (e.g., FIGS. 7A-7D illustrate learned thermal comfort profiles of two participants. As seen in these figures, the comfort profile has two components: (1) the comfort ranges (lower part of the figures), which are defined based on the fuzzy predictive model and the assigned fuzzy sets for the TPIs; (2) the customized scale (upper part) for each user. As the scales in FIG. 7 show, participants have different levels of sensitivity to different conditions of temperature variations. These scales are used for reacting to users' feedback after the training period is over. Different fuzzy sets in the comfort profiles may determine different ranges of users' comfort) (Para. [0091]).     
22.	Regarding claim 15, as to claim 15, applicant is directed to the citation for claim 5, above.
23.	Regarding claim 16, as to claim 16, applicant is directed to the citation for claim 6, above.
24.	Claim 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vass in view of Songkakul (US PG Pub: 2013/0073093).
25.	Regarding claim 9, Vass teaches the computer-implemented method of claim 1 but does not specifically teach further comprising: calculating the thermal comfort for each user of a plurality of users in the interior area; and calculating an average thermal comfort for the plurality of users; wherein:  operating a heating, ventilation, and air conditioning system is based on the average thermal comfort of the plurality of users. 
	Songkakul teaches further comprising: calculating the thermal comfort for each user of a plurality of users in the interior area; and calculating an average thermal comfort for the plurality a Predictive Mean Value (PMV.sub.k) can be calculated to determine an overall thermal comfort condition for all occupants of a building space. Based on this overall thermal comfort condition, the controller 108a generates control signals for delivery to the field devices such that more cooling or heating is provided to the room 99 in accordance with the current thermal comfort condition derived by the controller 108a for the room 99) (Para. [0072]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Vass and Songkakul before him/her, to modify the teachings of Vass to include the teaching of Songkakul in order to control the temperature in the room 99 such that the greatest number of individuals finds the temperature to be acceptable (Songkakul: Para. [0065]).
26.	Regarding claim 19, as to claim 19, applicant is directed to the citation for claim 9, above.
27.	Claims 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vass in view of Songkakul, and further in view of Ward (US PG Pub: 2012/0259469).
	Regarding claim 10, the combination of Vass and Songkakul teaches the computer-implemented method of claim 9 but does not specifically teach further comprising: calculating a predicted percentage of dissatisfied users based on the thermal comfort of each of the plurality of users; wherein: operating a heating, ventilation, and air conditioning system further comprises ensuring that the predicted percentage of dissatisfied users is below a predetermined threshold.  
	Ward teaches further comprising: calculating a predicted percentage of dissatisfied users based on the thermal comfort of each of the plurality of users (e.g., and uses the ASHRAE-55 standard "Thermal Environmental Conditions for Human Occupancy" to calculate predicted mean vote (PMV) 44 and predicted percentage of people dissatisfied (PPD) figures for the zone) (Para. [0064]); 
wherein: operating a heating, ventilation, and air conditioning system further comprises ensuring that the predicted percentage of dissatisfied users is below a predetermined threshold (e.g., It is also possible to impose a cost on deviations from a predetermined target average comfort level, as follows: 
C comf ( PPD target ) = i = 1 K PPD ( T int ( k ) ) - PPD target 2 ( 34 ) ##EQU00016## 
[0113] We can combine these three cost components into a single cost function: 
C(P.sub.cool|T.sub.amb)=w.sub.1C.sub.$+w.sub.2C.sub.CO.sub.2+C.sub.comf(- PPD.sub.target) (35) . In Equation (35), the three parameters w.sub.1, w.sub.2 and PPD.sub.target are user configurable. The P.sub.cool parameter in C(P.sub.cool|T.sub.amb) is there to emphasize that, for a given ambient temperature forecast, the entire cost function depends only on the chosen power profile. The cost function allows one to find an optimal power profile using standard optimization. Of course, alternative or modified cost functions can also be utilized) (PPD target is threshold value of PPD) (Para. [0112]-[0115]).  

29.	Regarding claim 20, as to claim 20, applicant is directed to the citation for claim 10, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116